Citation Nr: 1518336	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes), claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for right foot amputation.  

3.  Entitlement to service connection for left foot amputation, claimed as secondary to diabetes.  

4.  Entitlement to service connection for an eye disorder manifested by bilateral cataracts, claimed as secondary to diabetes.  

5.  Entitlement to service connection for an eye disorder other than bilateral cataracts, claimed as secondary to diabetes.  

5. Entitlement to service connection for ischemic heart disease, claimed as secondary to Agent Orange exposure (IHD).

6.  Entitlement to service connection for a heart condition other than ischemic heart disease, to include as secondary to service-connected diabetes or hypertension.  

6.  Entitlement to service connection for left lower extremity neuropathy, claimed as secondary to diabetes.  

7.  Entitlement to service connection for right lower extremity neuropathy, claimed as secondary to diabetes or Agent Orange exposure.  

8.  Entitlement to service connection for left upper extremity neuropathy, claimed as secondary to diabetes or Agent Orange exposure.  

9.  Entitlement to service connection for right upper extremity neuropathy, claimed as secondary to diabetes or Agent Orange exposure.  

10.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes or Agent Orange exposure.  

11.  Entitlement to service connection for hypertension, claimed as secondary to diabetes, Agent Orange exposure, or other chemical substances.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1969 and from October 1979 to December 1987.  He also had service in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claims of service connection for diabetes and bilateral hearing loss were the subject of prior denials in March 2005.  Those claims are being reconsidered pursuant to 38 C.F.R. § 3.156(c) in light of additional service department records received after March 2005.  

The Board has recharacterized the issues involving cataracts and ischemic heart disease to better reflect the broad scope of the issues in light of the medical evidence developed during the course of the appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues are being bifurcated to ensure that he is accorded maximum consideration for all medical conditions involved.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

Following the last adjudication of the case by the agency of original jurisdiction (AOJ), additional pertinent evidence was added to the Veteran's claims file.  The Veteran filed his substantive appeal in May 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran did not request in writing that the AOJ initially review such evidence.  Accordingly, this new evidence is subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e)(1).  

In an April 2013 rating decision, the RO denied the Veteran's claim for recognition of his son, TJW, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  In May 2013, which was prior to the expiration of the appeal period, the Veteran submitted additional supporting evidence.  To date, the matter has not been readjudicated by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 3.156(b) (2014).  This matter is not within the Board's jurisdictional authority to address as it does not appear that a notice of disagreement (NOD) has been filed.  Accordingly, it must be referred to the AOJ for appropriate action.  

The issues not dismissed or granted below are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal concerning the claim of service connection for right foot amputation.  

2.  It is as likely as not that the Veteran was exposed to Agent Orange during service in Thailand.

3.  The Veteran is currently diagnosed with diabetes, and he is also diagnosed with ischemic heart disease, which is manifested by coronary artery disease.

3.  The Veteran underwent left foot amputation due to complications with diabetes, and he is also diagnosed with background diabetic retinopathy, peripheral neuropathy off each extremity, and erectile dysfunction, all of which are shown as likely as not to be complications of his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for right foot amputation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria to establish service connection for diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).

3.  The criteria to establish service connection for ischemic heart disease, manifested by coronary artery disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).

4.  The criteria to establish service connection for left foot amputation secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

5.  The criteria to establish service connection for background diabetic retinopathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

6.  The criteria to establish service connection for left lower extremity peripheral neuropathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

7.  The criteria to establish service connection for right lower extremity peripheral neuropathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

8.  The criteria to establish service connection for left upper extremity peripheral neuropathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

9.  The criteria to establish service connection for right upper extremity peripheral neuropathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).

10.  The criteria to establish service connection for erectile dysfunction secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board at the September 2014 Board hearing that he wished to withdraw his appeal concerning the issue of service connection for right foot amputation.  Therefore, with regard to that issue there remain no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.

II.  Merit Determinations

 The Veteran wishes to continue the appeal of his remaining claims, which he contends are due to exposure to Agent Orange (or other toxic chemicals) during service. 

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(a).

Additionally, Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2014).  Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1 MR IV.ii.2.C.10.o, q.

Certain diseases will be presumed to be a result of Agent Orange exposure if the veteran was exposed to herbicides.  38 C.F.R. § 3.307(a).  These diseases include Type 2 diabetes and IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).   For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  See id. Note 2.  The fact that a diagnosed condition is not on the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

B.  Discussion

Agent Orange  - Diabetes and IHD

With regard to diabetes and ischemic heart disease, there is no question that these medical conditions have been diagnosed.  The Veteran's VA medical records, including in June 1999 and February 2009, reflect diagnoses of diabetes and CAD, status post percutaneous coronary intervention.   

With regard to the in-service event question, the Veteran's primary contention is that he was exposed to Agent Orange during flights to various bases in Thailand.  He explained at his Board hearing that this involved spending "a lot of time on the flight line, a lot of time with maintenance, waiting for something small to get fixed. So, instead of going in the building, we just laid in the grass by the flight line and waiting for them to fix it, replace a radar set or something like that. It took maybe an hour."  Board Hr'g Tr. 11.  The Veteran's testimony is found credible evidence of his presence near the perimeter of air bases in Thailand.  

Accordingly, it is shown that (a) the Veteran served at air bases in Thailand, and (b) this included work near the air base perimeter.  When these two facts are established, it is VA's policy to assume exposure to herbicides.  See M21-1MR, part IV, subpart ii, chapter 2, section C(10)(o), (q); see also Hudgens v. Gibson, 26 Vet. App. 558, 563 n.5 (2014) (the Board is tasked with following policy established by the Secretary).  

As a final matter, with regard to the nexus question, the Board notes that the Veteran's diabetes and IHD are presumptive disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, a nexus to the Veteran's Agent Orange exposure is presumed.  

For these reasons, the elements to establish service connection for diabetes and IHD are met, and the appeals must be granted.  

Secondary Service Connection

The record before the Board establishes that the Veteran has complications of diabetes involving background diabetic retinopathy, peripheral neuropathy, and erectile dysfunction.  Also, as a result of diabetes complications, the Veteran's left foot was amputated.

With regard to the eyes, the VA medical records beginning from May 1999 reflect a diagnosis of diabetic retinopathy.  This was confirmed in August 2003.  Recently, this assessment has been modified to reflect diabetes "without ophthalmic manifestations, background diabetic retinopathy" in both eyes.  The Board notes that this diagnosis would appear internally inconsistent as it lists a diabetic complication after stating that there are none.  For purposes of this appeal, the Board will assume that this diagnosis represents a current disability.  To the extent this diagnosis means that the disability is not current symptomatic, such considerations must be reserved for the independent determination to be made upon assigning the initial disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection" . . . Congress has created a clear distinction between these terms.)..  

With regard to peripheral neuropathy, VA medical records show that the Veteran was admitted to VA in January 1999 for complaints of foot numbness and odor.   This was diagnosed as peripheral neuropathy secondary to diabetes.  While hospitalized, a Chopart's amputation was performed on the left foot due to a gangrenous infection.   Later during that same hospitalization, a diagnosis of peripheral neuropathy in the upper extremities was made in July 1999.  With regard to the upper extremities, a more recent electromyography (EMG) study conducted in July 2012 confirmed peripheral neuropathy in the upper extremities.  Accordingly, these diagnoses are established as secondary to diabetes.  

With regard to erectile dysfunction, the Veteran's medical records, including a June 2004 VA treatment record, note his complaints involving this problem.  After document the complaints, the doctor wrote: "In light of his diabetes and peripheral neuropathy with hypertension it is not surprising at this time."  The Board finds that this statement, when considered in context, makes it reasonably certain that this doctor is stating a causative relationship between diabetes with peripheral neuropathy and the Veteran's erectile dysfunction.  See Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  It does not take any medical expertise to understand that this was the doctor's intended meaning when writing this statement.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435 (the Board may permissibly draw inferences based on the evidence as long as any inference resulting in a medical determination is independent and cited).  

In light of the foregoing, the claims of service connection for left foot amputation; diabetic retinopathy; left lower extremity neuropathy; right lower extremity neuropathy; left upper extremity neuropathy; right lower extremity neuropathy; and erectile dysfunction are granted. 

This decision represents a complete grant of the issued being decided.  Therefore, no discussion of VA's duty to notify and assist is necessary.


ORDER

The appeal of the issue of service connection for right foot amputation is dismissed.

Service connection for diabetes mellitus is granted.  

Service connection for ischemic heart disease, manifested by coronary artery disease, is granted. 

Service connection for left foot amputation is granted.

Service connection for diabetic retinopathy is granted.

Service connection for left lower extremity neuropathy is granted.  

Service connection for right lower extremity neuropathy is granted.  

Service connection for left upper extremity neuropathy is granted.  

Service connection for right lower extremity neuropathy is granted.  

Service connection for erectile dysfunction is granted. 


REMAND

Relevant to all claims, the Veteran wrote in November 2009 that he received all treatment at the VA medical center in Albany.  At present, there are gaps in the VA treatment records associated with the claims file.  For instance, the more recent VA treatment reflects indicate that he underwent a percutaneous intervention for heart disease in 2007, but no records from 2007 are available.  

Hypertension & Cataracts

Remand is needed to afford the Veteran a VA examination to address the claimed hypertension and cataracts.  These claims raise complex medical questions including whether these conditions may be related to the Veteran's exposure to Agent Orange or other chemicals during service, or whether they may be secondary to diabetes.  The medical evidence currently of record is not entirely adequate to fully inform the Board's determination.  As such, a remand for a VA examination is needed.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Heart Disease

The claim of service connection for heart disease other than IHD is interrelated with the claim of service connection for hypertension.  For instance, a February 2009 VA medical record shows an assessment of congestive heart failure in the context of hypertension management (more recent records, including in February 2011, indicate that he had no symptoms of congestive heart failure).  As such, the matters must be addressed together.  

Bilateral Hearing Loss & Tinnitus

At present, the Veteran's claim of service connection for bilateral hearing loss has been denied because his hearing thresholds did not meet the minimum requirements defined in 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  At his Board hearing, the Veteran asserted that these tests may not be representative of his hearing impairment as it has continued to worsen.  Board Hr'g Tr.5-6.  He requested that the Board remand the matter for a new VA examination.  The Board concurs.  As the claim of service connection for tinnitus is interrelated, the issues will be remanded together.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address his hypertension and heart disease (other than IHD).  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Does the Veteran have any heart disease other than coronary artery disease, such as congestive heart disease?  If the Veteran does not now have, but previously had, any such condition, when did that condition resolve?

(b)  Assuming as true that the Veteran was exposed to Agent Orange during service, is it at least as likely as not (i.e., is it at least equally probable) that his hypertension or heart disease (other than IHD) is due to that Agent Orange exposure during service?  In answering this question, the examiner is asked to disregard that the disorders are not ones for which a "presumption"  has been established, and, instead, should answer whether either condition is a result of Agent Orange exposure notwithstanding that it is not on the "presumptive" list.

(c)  Is it at least as likely as not (i.e., is it at least equally probable) that any condition is due to any other event or condition of his active duty service, including his verified service at Air Force bases contaminated with chemical substances such as lead, chromium, barium, and polychlorinated biphenyls (PCBs), plus phenols, ethyl benzene, benzene, and toluene.

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not (i.e., at least equally probable) that any condition is proximately due to, the result of, or caused by a different medical condition, such as diabetes?  

(e) Notwithstanding the answer to questions (b)-(d), is it at least as likely as not (i.e., at least equally probable) that any condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as diabetes?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address his cataracts.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Assuming as true that the Veteran was exposed to Agent Orange during service, is it at least as likely as not (i.e., is it at least equally probable) that his cataracts are due to that Agent Orange exposure during service?  In answering this question, the examiner is asked to disregard that the disorder is not one for which a "presumption"  has been established, and, instead should answer whether his cataracts are a result of Agent Orange exposure notwithstanding that it is not on the "presumptive" list.

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that his cataracts is due to any other event or condition of his active duty service, including his verified service at air force bases contaminated with substances such as lead, chromium, barium, and polychlorinated biphenyls (PCBs), plus phenols, ethyl benzene, benzene, and toluene.

(c) Notwithstanding the answer to questions (a)-(b), is it at least as likely as not (i.e., at least equally probable) that his cataracts is proximately due to, the result of, or caused by a different medical condition, such as diabetes?  

(d) Notwithstanding the answer to questions (a)-(c), is it at least as likely as not (i.e., at least equally probable) that his cataracts has been aggravated (made permanently worse or increased in severity by a different medical condition, such as diabetes?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justified your opinion.    A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address his hearing impairment and tinnitus.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address the following questions:  

(a) Does the Veteran currently have a hearing impairment in either ear? **In answering this question, the examiner is not being asked to determine whether the hearing impairment meets VA's legal definition of a hearing disability, but whether any abnormality in hearing exists.**

(b) Does the Veteran currently have a diagnosis of tinnitus?

(c) For each diagnosis, is it at least as likely as not (i.e., is it at least equally probable) that any hearing impairment or tinnitus is related to or had its onset in service, to include as a result of his exposure to aircraft engine noise?  

In providing all opinions, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained why there is a *medical* reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate or not medically supported.

In answering all questions (a) to (c), please articulate the reasoning underpinning your conclusions. That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

8. After completing all actions set forth in paragraphs 1-7, undertake any further action needed as a consequence of the development completed in paragraphs 1-7 above. Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


